DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending:
		Claims 1-14 are rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/958,986 filed on 04/20/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
Claim 1 recites “the liquid phase” in line 11. There is insufficient antecedent basis for this limitation thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the claim requires a liquid phase. Dependent claims are rejected for the same reasoning. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jankovskij (RU 2004126915, see translated copy provided as NPL) in view of Kostedt (WO 2015/134967).
	Regarding claim 1, Jankovskij teaches waste water treatment apparatus (see Entire Abstract) for treating waste water containing ammonium salts that contains NH4', S042-, Cl- and Na' (“for treating…” is recited an intended use, the apparatus of Jankovskij is capable of performing the intended use, see Entire Abstract), comprising: 

	the first evaporation unit (see annotated Fig. 1) is configured to treat the waste water by first evaporation, to obtain a first ammonia-containing vapor (the evaporation unit of Jankovskij is structurally the same as the claimed invention therefore the apparatus will inherently have the same manner of operating thus capable of outputting “ammonia-containing vapor”, see Entire Abstract) and a first crystal-containing concentrated solution (“the evaporated sodium sulfate is crystallized”) (see pg. 3) (see Fig. 1);
	 the first solid-liquid separation unit (see annotated Fig. 1)  is configured to treat the first crystal-containing concentrated solution by first solid-liquid separation (“crystals are washed in a centrifuge”) (see pg. 3) (see annotated Fig. 1); 
	the second evaporation unit (see annotated Fig. 1) is configured to treat the liquid phase obtained in the first solid-liquid separation unit by second evaporation, to obtain a second ammonia-containing vapor (the evaporation unit of Jankovskij is structurally the same as the claimed invention therefore the apparatus will inherently have the same manner of operating thus capable of outputting “ammonia-containing vapor”, see Entire Abstract) and a second crystal-containing concentrated solution (“after evaporation…sodium chloride…crystallized”) (see pg. 3); and 
	the second solid-liquid separation unit (see annotated Fig. 1) is configured to treat the second crystal-containing concentrated solution by second solid-liquid separation (“after evaporation…in a centrifuge”) (see pg. 3) (see annotated Fig. 1).


Annotated Fig. 1

    PNG
    media_image1.png
    534
    1033
    media_image1.png
    Greyscale

	Jankovskij does not explicitly teach a pH adjustment unit connected sequentially and wherein the pH adjustment unit is configured to adjust the pH of the waste water to a value greater than 9 before evaporation is performed.
	In a related field of endeavor, Kostedt teaches a method of treating water comprising a pH adjustment unit connected sequentially (see Fig. 3) and wherein the pH adjustment unit (Fig. 3, pH adjustment unit 18 (Fig. 3, supply line 18); see ¶59) is configured to adjust the pH of the waste water to a value greater than 9  (the  base supply line (pipe line) of Kostedt is structurally the same as the claimed invention therefore will inherently have the same manner of operating and capable of adjusting “to a value greater than 9”) (see ¶23, ¶40 & ¶59) before evaporation is performed (see Fig. 3 of pH adjustment performed in treatment apparatus 10 before evaporation 30; see ¶58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jankovskij by incorporating the pH adjustment unit of Kostedt such that the pH adjustment is performed before evaporation and connected sequentially because it provides the benefit of the pretreating and setting a target pH level (Kostedt, see ¶20) and because it is desirable to adjust the pH level prior to cooling (Jankovskij, see pg. 1). 

	Regarding claim 10, Jankovskij and Kostedt teach the waste water treatment apparatus according to claim 1, wherein in relation to 1 mol S042- contained in the waste water to be treated, the 
	the first evaporation unit is configured to treat the waste water by first evaporation, to obtain a first ammonia-containing vapor and a first sodium sulfate crystal-containing concentrated solution (Jankovskij, “sodium sulfate is crystallized”) (Jankovskij, see Fig. 1 & pg. 3); 
	the second evaporation unit is configured to treat the liquid phase obtained in the first solid-liquid separation unit by second evaporation, to obtain a second ammonia-containing vapor and a second sodium chloride crystal-containing concentrated solution (Jankovskij, “sodium chloride…crystallized”) (Jankovskij, see Fig. 1 & pg. 3).

Claims 1 & 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN104803535, see translated copy provided as NPL) in view of Kostedt (WO 2015/134967).
	Regarding claim 1, Zhang teaches a waste water treatment apparatus (see ¶2) for treating waste water containing ammonium salts that contains NH4', S042-, Cl- and Na' (“for treating waste water containing…” is recited as an intended use, the apparatus of Zhang is capable of performing the intended use, see ¶27 and Table 1), comprising: 
	a first evaporation unit (Fig. 2, first evaporation unit 32 (Fig. 2, first-stage evaporator 32); see ¶41), a first solid-liquid separation unit 6 (Fig. 2, first solid-liquid separation unit 6 (Fig. 2, first-stage centrifuge 6); see ¶41), a second evaporation unit (Fig. 2, second evaporation unit 52 (Fig. 2, secondary evaporator 52); see ¶42), and a second solid-liquid separation unit (Fig. 2, second solid-liquid separation unit 8 (Fig. 2, secondary centrifuge 8; see ¶42), which are connected sequentially (Fig. 2 shows first-stage evaporator 32 sending fluid to first-stage centrifuge 6, the first-stage centrifuge 6 sending fluid to secondary evaporator 52, and the secondary evaporator 52 sending fluid to secondary centrifuge 8 therefore the units are connected sequentially because they send fluid sequentially),

	the first solid-liquid separation unit (see annotated Fig. 2) is configured to treat the first crystal-containing concentrated solution by first solid-liquid separation(“crystals are transported to the first-stage centrifuge”) (see ¶11) (see annotated Fig. 2);
	the second evaporation unit (see annotated Fig. 2) is configured to treat the liquid phase obtained in the first solid-liquid separation unit by second evaporation, to obtain a second ammonia-containing vapor (the evaporation unit of Zhang is structurally the same as the claimed invention therefore the apparatus will inherently have the same manner of operating such as controlling evaporator temperature and evaporator volume thus capable of outputting “ammonia-containing vapor”, see ¶14, ¶27, ¶50-¶51 & ¶65) a second crystal-containing concentrated solution (“second stage of evaporation to precipitate mixed of crystals”)  (see ¶78); and 
	the second solid-liquid separation unit (see annotated Fig. 2) is configured to treat the second crystal-containing concentrated solution by second solid-liquid separation (“secondary centrifuge is connected to…the salt-dissolving tank”) (see ¶42) (see annotated Fig. 2).








Annotated Fig. 2

    PNG
    media_image2.png
    864
    973
    media_image2.png
    Greyscale

	Zhang does not explicitly teach a pH adjustment unit and wherein the pH adjustment unit connected sequentially is configured to adjust the pH of the waste water to a value greater than 9 before evaporation is performed.
	In a related field of endeavor, Kostedt teaches a method of treating water comprising a pH adjustment unit connected sequentially (see Fig. 3) and wherein the pH adjustment unit (Fig. 3, pH adjustment unit 18 (Fig. 3, supply line 18); see ¶59) is configured to adjust the pH of the waste water to a value greater than 9  (the  base supply line (pipe line) of Kostedt is structurally the same as the claimed invention therefore will inherently have the same manner of operating capable of adjusting “to a value greater than 9”) (see ¶23, ¶40 & ¶59) before evaporation is performed (see Fig. 3 of pH adjustment performed in treatment apparatus 10 before evaporation 30; see ¶58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Zhang by incorporating the pH adjustment unit of Kostedt such that the pH adjustment is performed before evaporation and connected sequentially because it provides the benefit of the pretreating and setting a target pH level (Kostedt, see ¶20) and because it 

	Regarding claim 3, Zhang and Kostedt teach the waste water treatment apparatus according to claim 1, further comprising a pipeline configured to return the liquid phase obtained (Zhang, “mother liquor of…and the second-stage centrifuge”, see ¶46) in the second solid-liquid separation unit to the first evaporation unit (Zhang, see annotated Fig. 2 of pipeline configured to return).

	Regarding claim 4, Zhang and Kostedt teach the waste water treatment apparatus according to claim 1, wherein the first evaporation unit and the second evaporation unit are selected from one or more of MVR evaporation device (Zhang, “vapor cycle recompression (MVR)”, see ¶28), single-effect evaporation device, multi-effect evaporation device and flash evaporation device respectively.

	Regarding claim 5, Zhang and Kostedt teach the waste water treatment apparatus according to claim 1, wherein the first evaporation unit and/or the second evaporation unit are/is MVR evaporation devices/a MVR evaporation device (Zhang, “vapor cycle recompression (MVR)”, see ¶28).

	Regarding claim 6, Zhang and Kostedt teach the waste water treatment apparatus according to claim 1, wherein the first solid-liquid separation unit and the second solid-liquid separation unit are selected from one or more of centrifugation device (Zhang, “two-stage centrifuge”, see ¶13), filtering device, and sedimentation device respectively.

	Regarding claim 7, Zhang and Kostedt teach the waste water treatment apparatus according to claim 1, wherein both the first solid-liquid separation unit and the second solid-liquid separation unit are centrifugation devices (Zhang, “two-stage centrifuge”, see ¶13).


	Regarding claim 9, Zhang and Kostedt teach the waste water treatment apparatus according to claim 1, wherein in the waste water containing ammonium salts, the content of NH4' is 8mg/L or above, the content of SO42- is lg/L or above, the content of Cl- is 970mg/L or above, and the content of Na' is 510mg/L or above (“wherein the waste water containing…” is recited as an intended use, the apparatus of Zhang is capable of performing the intended use, see ¶27 and Table 1).

	Regarding claim 10, Zhang and Kostedt teach the waste water treatment apparatus according to claim 1, wherein in relation to 1 mol S042- contained in the waste water to be treated, the Cl- contained in the waste water to be treated is 14 mol or less (“wherein in relation to…in the waste water to be treated is 14 mol or less” is recited as an intended use, the apparatus of Zhang is capable of performing the intended use, see ¶27 and Table 1), the first evaporation unit is configured to treat the waste water by first evaporation, to obtain a first ammonia-containing vapor and a first sodium sulfate crystal-containing concentrated solution (the first evaporator of Zhang is structurally the same as the claimed invention and will inherently have the same manner of operating by controlling evaporation temperature, evaporation volume and solubility of sodium sulfate to sodium chloride thus capable of obtaining “a first sodium sulfate crystal-containing concentrated solution”, see ¶11, ¶27, ¶65 & ¶138); the second evaporation unit is configured to treat the liquid phase obtained in the first solid-liquid separation unit by second evaporation, to obtain a second ammonia-containing vapor and a second sodium chloride crystal-containing concentrated solution (“NaCl and NaSO4 in the secondary concentrated brine”) (see ¶12).

	Regarding claim 11, Zhang and Kostedt teach the waste water treatment apparatus according to claim 10, wherein in relation to 1 mol S042- contained in the waste water to be treated, the Cl- 

	Regarding claim 12, Zhang and Kostedt teach the waste water treatment apparatus according to claim 1, wherein in relation to 1 mol S042- contained in the waste water to be treated, the Cl- contained in the waste water to be treated is 7.15 mol or more (“wherein in relation to…in the waste water to be treated is 7.15 mol or more” is recited as an intended use, the apparatus of Zhang is capable of performing the intended use, see ¶27 and Table 1), 
	the first evaporation unit is configured to treat the waste water by first evaporation, to obtain a first ammonia-containing vapor and a first sodium chloride crystal-containing concentrated solution (Zhang, “sodium chloride…from the first-stage evaporation”, see ¶133); 
	the second evaporation unit is configured to treat the liquid phase obtained in the first solid-liquid separation unit by second evaporation, to obtain a second ammonia-containing vapor and a second sodium sulfate crystal-containing concentrated solution (Zhang, “mix of sodium sulfate and sodium chloride”, see ¶80).

	Regarding claim 13, Zhang and Kostedt teach the waste water treatment apparatus according to claim 10, wherein in relation to 1 mol S042- contained in the waste water to be treated, the Cl- contained in the waste water to be treated is 9.5 mol or more (“wherein in relation to…in the waste water to be treated is 9.5 mol or more” is recited as an intended use, the apparatus of Zhang is capable of performing the intended use, see ¶27 and Table 1).

	Regarding claim 14, Zhang and Kostedt teach the waste water treatment apparatus according to claim 1, wherein the pH adjustment unit is configured to adjust the pH of the waste water to a value greater than 10.8 before evaporation is performed (the base supply line (pipe line) of Kostedt is . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN104803535, see translated copy provided as NPL) in view of Kostedt (WO 2015/134967) and further in view of Chen (USPN 6,942,808).
	Regarding claim 2, Zhang and Kostedt teach the waste water treatment apparatus according to claim 1.
	The combination of references does not teach an apparatus further comprising a low-temperature treatment unit arranged between the first evaporation unit and the first solid-liquid separation unit or between the second evaporation unit and the second solid-liquid separation unit, the low-temperature treatment unit is configured to treat the concentrated solution obtained in the first evaporation unit or the second evaporation unit by low temperature treatment, to obtain treated solution.
	In a related field of endeavor, Chen teaches a system and method for treating wastewater (see C1/L10-15) a low-temperature treatment unit (Fig. 1, low-temperature treatment unit 106 (Fig. 1, crystallizing chamber 106); see C3/L37-45) arranged between (see Fig. 1) an evaporation unit (Fig. 1, evaporation unit 105 (Fig. 1, flash chamber 105); see C3/L23-33) and a solid-liquid separation unit (Fig. 1, solid-liquid separator 107; see C3/L40-45).
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the apparatus of Zhang by incorporating the low-temperature treatment unit of Chen such that low-temperature treatment unit between an evaporation unit and solid-liquid separation unit because it desirable for forming crystals (Chen, see C3/L62-66; Zhang, see ¶4) which is critical for producing NaCl and NaSO4 salt crystals (Zhang, see ¶27). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778